UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6078


MICHAEL PAUL PUZEY,

                Petitioner - Appellant,

          v.

WARDEN FCC ALLENWOOD,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cv-00067-GMG-MJA)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael    Paul   Puzey,   a   federal   prisoner,    appeals      the

district court’s order denying his motion to alter or amend the

district court’s prior order denying relief on his 28 U.S.C.

§ 2241 (2012) petition.    We have reviewed the record and find no

reversible    error.    Accordingly,    although   we   grant   leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.     Puzey v. Warden, No. 3:15-cv-00067-GMG-MJA

(N.D. W. Va. Jan. 7, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                    2